In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-12-00304-CV


                 CHOICE ASSET MANAGEMENT, INC., APPELLANT

                                           V.

            CIT TECHNOLOGY FINANCING SERVICES, INC., APPELLEE

                         On Appeal from the 250th District Court
                                  Travis County, Texas
            Trial Court No. D-1-GN-11-000209, Honorable Tim Sulak, Presiding

                                 September 25, 2013

    MEMORANDUM OPINION ON SUGGESTION OF BANKRUPTCY
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      On September 12, 2013, appellant Choice Asset Management, Inc. filed

Appellant’s Suggestion of Bankruptcy. A copy of the Notice of Chapter 7 Bankruptcy

Case filed in United States Bankruptcy Court for the Western District of Texas in Case

No. 13-11478 was provided to the court indicating that the bankruptcy case was filed

on August 2, 2013.

      Pursuant to TEX. R. APP. P. 8, this appeal is suspended until further order of this

court. The parties are directed to take such action as is appropriate to advise the clerk
of this court of any change in the status of appellant Choice Asset Management Inc.’s

bankruptcy proceeding which would affect the status of this appeal, including but not

limited to the filing of a Motion to Reinstate or Sever pursuant to TEX. R. APP. P. 8.3.


                                                                Per Curiam




                                             2